Citation Nr: 0120576	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  97-23 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder as secondary to service-connected aortoiliac 
occlusive disease, peripheral vascular disease, 
glomerulonephritis with associated hypertension, right 
inguinal hernioplasty, and vasulogenic impotence.

2.  Entitlement to an increased evaluation for aortic 
occlusive disease and peripheral vascular disease of the 
right lower extremity, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an increased evaluation for aortic 
occlusive disease and peripheral vascular disease of the left 
lower extremity, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to May 
1962.  

When the veteran's claims were last before the Board of 
Veterans' Appeals (Board) in June 2000, inter alia, the 
issues of entitlement to service connection for a psychiatric 
disorder as secondary to service-connected disorders, 
entitlement an increased rating for aortic occlusive disease 
and peripheral vascular disease, and entitlement to a total 
rating for compensation purposes based upon individual 
unemployability were remanded to the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO) for 
additional development.

Following completion of the requested development, in October 
2000, a rating decision was issued in which a total rating 
based on individual unemployability due to service connected 
disabilities was granted.  A supplemental statement of the 
case was also issued in October 2000, in which a separate 40 
percent evaluation was assigned for each of the veteran's 
lower extremities based upon the veteran's service-connected 
aortic occlusive disease and peripheral vascular disease.  

The decision to grant entitlement to total rating based on 
individual unemployability due to service connected 
disabilities is a full grant of the benefits sought and is 
therefore considered final.  See Holland v. Gober, 10 Vet. 
App.. 433 (1997) (per curiam); Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  On the other hand, since the increase from a 
singular 40 percent evaluation to a separate 40 percent 
evaluation for each of the veteran's lower extremities based 
upon the veteran's service-connected aortic occlusive 
disease, peripheral vascular disease, is less than the 
maximum evaluation available for that disorder, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The issue of entitlement to service connection for a 
psychiatric disorder as secondary to service-connected 
disorders will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1. All the evidence necessary for an equitable disposition of 
the veteran's claim for an increased evaluation of his 
bilateral aortic occlusive disease and peripheral vascular 
disease has been obtained by VA.

2.  The medical evidence shows that the veteran has well-
established bilateral aortic occlusive disease and peripheral 
vascular disease with intermittent claudication of the lower 
extremities, but without the need for amputation.  The 
medical evidence does not show that he experiences persistent 
coldness, deep ischemic ulcers, or an ankle/brachial index of 
0.5 or less in either lower extremity.  The medical evidence 
also does not show a severe form of bilateral aortic 
occlusive disease and peripheral vascular disease with marked 
circulatory changes such as to produce total incapacity or to 
require house or bed confinement.

3.  The veteran's bilateral aortic occlusive disease and 
peripheral vascular disease does not present an exceptional 
or unusual disability picture so as to require referral for 
extraschedular consideration.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation greater than 40 
percent for aortic occlusive disease and peripheral vascular 
disease of the left lower extremity have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.104, Diagnostic Code 7114 (1997 and 2000), Diagnostic Code 
7116 (1997).

2.  The criteria for a disability evaluation greater than 40 
percent for aortic occlusive disease and peripheral vascular 
disease of the right lower extremity have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.104, Diagnostic Code 7114 (2000), Diagnostic Codes 7114, 
7116 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Considerations

VA has assisted or attempted to assist the veteran to develop 
his claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [hereinafter VCAA].  
Pursuant to the Board's June 2000 remand, VA made all 
feasible attempts to obtain pertinent records and persisted 
until it was reasonably certain that all further efforts 
would be futile.  VA notified the veteran in the statement of 
the case and supplemental statements of the case of its 
efforts to obtain them.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (as codified at 38 U.S.C. § 
5103A(b) (West Supp. 2001)).  In June 2000, the Board and VA 
notified the veteran of specific evidence that could be 
supportive of his claim.  It is concluded that at every 
available opportunity, VA attempted to obtain medical records 
the veteran asserted would support his claim that he 
authorized VA to obtain, and VA notified the veteran of his 
ultimate responsibility to provide the medical records.  

The veteran has submitted medical statements or opinions that 
he feels support or corroborate his assertions that his 
aortic occlusive disease and peripheral vascular disease are 
more disabling than provided for in the evaluation assigned.  
The veteran has been provided a recent examination designed 
to evaluate that disability.  There is no indication that 
there are other statements or opinions that would constitute 
viable further assistance.  VA has discharged its duty to 
assist the veteran in this case.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (as codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).



Factual Background

In a September 1972 rating decision, service connection was 
established for chronic glomerulonephritis, and evaluated as 
10 percent disabling.  In a November 1987 rating decision, it 
was noted that hypertension had been diagnosed.  The 
veteran's service-connected kidney disorder was 
recharacterized as being glomerulonephritis with associated 
hypertension.  

In November 1988, the veteran was admitted to the VA Vascular 
Surgery Clinic for complaints of pain in both legs upon 
walking approximately 50 feet.  The pain was noted to resolve 
upon resting.  Doppler study revealed virtually no 
circulatory effort in his feet.  Aortogram revealed marked 
stenosis of the left common iliac artery and marked narrowing 
of the right common carotid.  The veteran underwent closed 
aortoiliac endarterectomy and tolerated the procedure well.  
The discharge diagnoses included aortoiliac occlusive disease 
with Leriche syndrome, peripheral vascular disease, and 
hypertension.  

In a May 1989 rating decision, peripheral vascular disease 
and occlusive disease were conceded to be secondary to the 
veteran's service-connected kidney and hypertension disorder.  
Service connection was established for aortoiliac occlusive 
disease and peripheral disease, and evaluated under paragraph 
30 as 100 percent disabling from November 7, 1988, and 20 
percent disabling from January 1, 1989 under 38 C.F.R. § 
4.104, Diagnostic Code 7114.  

VA and private outpatient treatment records document the 
treatment of the veteran from 1988 to the present for 
multiple disorders and symptoms, including lower extremity 
pain, intermittent claudication and difficulty walking.  The 
veteran's difficulty walking has been associated in the 
record with the peripheral vascular and occlusive diseases at 
issue, as well as diabetic neuropathy, gout, and lumbar 
stenosis.  

In 1993, the veteran sought treatment from a cardiologist, 
Dr. W.B.S., for complaints that included lower extremity 
pain.  Examination revealed +1 pedal pulses and Doppler pedal 
index below normal.  The diagnosis was peripheral vascular 
disease.  Dr. W.B.S. stated that the veteran could not walk 
or stand without difficulty due to his peripheral vascular 
disease.  

In November 1994, following cardiac catheterization, Dr. 
W.B.S.'s pertinent impression was severe peripheral vascular 
disease.  

In April 1995, the veteran underwent right ileac 
endarterectomy and daycron patch angioplasty.  The 
preoperative diagnosis was limiting claudication with right 
ileac occlusion.  The postoperative diagnosis was occlusion 
of the right common ileac just beyond its origin secondary to 
atherosclerotic plaque and thrombosis.  

In May 1995, the veteran filed the current claim for an 
increased evaluation for his service-connected aortoiliac 
occlusive disease and peripheral vascular disease.  

In November 1996, VA medical assessment of the veteran's 
peripheral vascular disease was that it was stable.  

In a June 1997 rating decision, the disability evaluation of 
the veteran's service-connected aortoiliac occlusive disease 
and peripheral vascular disease was increased from a 20 
percent rating to a 40 percent rating, effective from July 1, 
1995 (following the conclusion of a 100 percent evaluation 
that had been granted from April 10, 1995, under 38 C.F.R. 
§ 4.30 (1997)).  

The veteran attended Multiphase Cardiac Rehabilitation 
between February 1996 and June 1997.  The June 1997 report of 
that treatment noted the veteran's multiple diagnoses 
included peripheral vascular disease and aortic endarecto.  
The exercise program was noted to include 10 minutes on the 
treadmill.  The report commented that the veteran often 
presented complaining of "hurting all over," and leg pains.  
It was stated that the veteran often had to stop the 
treadmill in the middle of treadmill exercise due to these 
pains.  It was further noted that the pain usually subsides 
within a few minutes and that the veteran was able to 
complete the remainder of the treadmill exercise.  

In May 1998, the veteran underwent VA lower extremity 
arterial evaluation.  The test included 6 minutes of 
ambulation.  It was noted that following ambulation for one 
minute wave forms slightly improved with ankle brachial index 
increasing from .78 baseline to .81 on the right and 
maintaining .92 on the left.  Following ambulation for 
approximately three minutes, wave forms were slightly 
decreased with ankle brachial indices decreasing on the left 
from .92 to .86 and on the right from .81 to .74.  Following 
ambulation for six minutes wave forms again returned to 
baseline and were slightly improved with ankle brachial index 
of .78 on the right and .83 on the left.  The examiner's 
impression was minimal arterial occlusive disease with 
evidence of collateral development.  

In June 1998, the veteran underwent VA compensation and 
pension examination for the assessment of his service-
connected peripheral vascular disorder.  The report of the 
examination included a review of the veteran's medical 
history, and noted his aortic iliac endarterectomy.  The 
veteran complained of bilateral leg pain with ambulation.  It 
was noted that the veteran's symptoms had improved following 
the lower extremity vascular surgery.  Upon examination, the 
veteran's peripheral pulses were full and symmetrical.  
Musculoskelatally, the veteran was without cyanosis, 
clubbing, edema or joint abnormality.  There were no varicose 
veins.  Lower extremity arterial evaluation showed "minimal 
occlusive disease with evidence of ****** (sic) formation."  
The pertinent diagnoses were status post aortoiliac 
endarterectomy without evidence of current arterial occlusive 
disease; status post repair of spinal stenosis; bilateral leg 
pain on ambulation possibly secondary to osteoarthritis, 
doubt arterial insufficiency."  In an addendum report, the 
examiner stated that after the examination, it was unclear 
whether the veteran's lower leg symptoms were secondary to 
claudication.  The examiner noted that because of that the 
veteran underwent a lower extremity arterial evaluation which 
showed minimal arterial occlusive disease, or evidence of 
collateral development.  The examiner opined that because of 
this it was not felt that these symptoms were secondary to 
claudication.  It was noted that the knee and ankle films 
were unremarkable, and because of this, it was felt to be 
musculoskeletal and of a benign nature.  

There is of record an October 1999 VA arteries and veins 
examination report that was prepared for the purpose of 
evaluating the veteran's lower extremity arterial status.  
The previously described May 1998 evaluation was referenced 
in the report and noted to have "demonstrated minimal 
arterial occlusive disease with evidence of satisfactory 
collateral development with all indices indicative of mild 
claudication which would not in any way represent a 
disability."  There was also referenced a September 1999 re-
evaluation of the lower extremity arterial blood flow, which 
was noted to have demonstrated moderate progression of lower 
extremity infrainguinal arterial occlusive disease involving 
both right iliac and right superficial femoral artery 
systems.  It was further noted that post volume recordings 
and ankle-brachial indices suggested mild progression of 
disease with infrainguinal arterial occlusive disease in the 
range of claudication.  The examiner opined that this 
"likewise does not represent an incapacitating disability 
condition in that this represents a relatively benign 
condition with low probability of future limb loss."  The 
examiner's impression was a mild progression of lower 
extremity arterial occlusive disease that does not represent 
a disability condition.  

Pursuant to the Board's remand, the veteran underwent VA 
arteries and veins examination in June 2000.  In the report 
of that examination, it was noted that the veteran's claims 
file was reviewed.  In terms of medical history, as of the 
date of the examination, the veteran was noted to have very 
significant claudication.  It was further noted that he was 
able to ambulate one and one-half (1 1/2 ) blocks, after which 
he had to stop because of pain from his feet and legs.  It 
was opined that the pain from the veteran's feet was most 
likely due to his diabetic neuropathy.  On examination, the 
veteran had palpable dorsalis pedis and posterior tibial 
pulses, and good color in both feet.  A contemporaneous VA 
general examination report was referenced.  

The report of the referenced June 2000 general medical 
examination noted that the veteran's posture and gait were 
essentially normal.  The veteran was noted to ambulate 
somewhat slowly but fairly steady.  Musculoskeletal 
examination revealed decreased flexion and extension of the 
left lower extremity.  Neurologically, deep tendon reflexes 
were 1+ in the patellar region and 1+ in the Achilles 
bilaterally.  Sensory examination using monofilament to both 
feet were intact.  The veteran had good dorsalis pedis pulses 
present.  The pertinent diagnoses included cardiovascular 
disease, peripheral vascular disease, diabetic neuropathy, 
and diabetic nephropathy.  The examiner's opinion was that 
the veteran's peripheral vascular disease and cardiovascular 
problems limited significantly his ability to work, ambulate, 
and just exert himself in general.  The veteran was noted to 
have limited mobility because of his vascular and diabetic 
neuropathy problems.  

Analysis

The schedular criteria for evaluation of diseases of the 
arteries and veins were changed effective January 18, 1998.  
The veteran's service-connected aortic occlusive disease and 
peripheral vascular disease is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7114 (Arteriosclerosis obliterans) (2000) 
(previously codified at 38 C.F.R. § 4.104, Diagnostic Code 
7116 (1997)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the Board will evaluate the veteran's aortic occlusive 
disease and peripheral vascular disease of the right lower 
extremity and aortic occlusive disease and peripheral 
vascular disease of the left lower extremity under both the 
old and new rating criteria to determine which version is the 
most favorable to him.

In the present case, the RO evaluated this claim under the 
old regulations in rendering the rating decision dated in 
June 1997.  In the October 2000 supplemental statement of the 
case, however, the RO notified the veteran of both the old 
and new regulations and applied them in the evaluation of the 
veteran's aortic occlusive disease and peripheral vascular 
disease.  Accordingly, the Board's adjudication of the matter 
will not be prejudicial to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The provisions of Diagnostic Code 7114 in effect prior to 
January 18, 1998, provided that arteriosclerosis obliterans 
was rated under Diagnostic Code 7116, for intermittent 
claudication.  Under this code, a 20 percent rating was 
warranted when there was minimal circulatory impairment, with 
paresthesia, temperature changes, or occasional claudication.  
A 40 percent rating was assigned for well-established cases, 
with intermittent claudication or recurrent episodes of 
superficial phlebitis.  A 60 percent rating was warranted 
when there was persistent coldness of extremity with 
claudication on minimal walking.  A 100 percent rating was 
warranted if the intermittent claudication was manifested in 
severe form with marked circulatory changes such as to 
produce total incapacity or to require house or bed 
confinement.  38 C.F.R. § 4.104, Diagnostic Code 7116.  The 
Notes associated with this Diagnostic Code are set out as 
follows:  Note:  The 100 percent rating will not be applied 
under a diagnosis of intermittent claudication.  Note:  The 
schedular evaluations in excess of 20 percent under 
Diagnostic Codes 7114 and 7116 are for application to 
unilateral involvement.  With bilateral involvement, 
separately meeting the requirements for evaluation in excess 
of 20 percent, 10 percent will be added to the evaluation for 
the more severely affected extremity only, except where the 
disease has resulted in an amputation.  The resultant 
amputation rating will be combined with the schedular rating 
for the other extremity, including the bilateral factor, if 
applicable.  The 20 percent evaluations are for application 
to unilateral or bilateral involvement of both upper and 
lower extremities.

Under the revised criteria of Diagnostic Code 7114, a 20 
percent rating is warranted for claudication on walking more 
than 100 yards, and; diminished peripheral pulses or 
ankle/brachial index of 0.9 or less.  A 40 percent rating is 
warranted for claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.  A 60 percent rating is 
warranted for claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and; either persistent 
coldness of the extremity or ankle/brachial index of 0.5 or 
less.  A 100 percent rating is warranted for ischemic limb 
pain at rest, and; either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, 
Diagnostic Code 7114.  The Notes associated with this 
Diagnostic Code are set out as follows:  
NOTE (1):  The ankle/brachial index is the ration of the 
systolic blood pressure at the ankle (determined by Doppler 
study) divided by the simultaneous brachial artery systolic 
blood pressure.  The normal index is 1.0 or greater.  NOTE 
(2):  Evaluate residuals of aortic and large arterial bypass 
surgery or arterial graft as arteriosclerosis obliterans.  
NOTE (3):  These evaluations are for involvement of a single 
extremity.  If more than one extremity is affected, evaluate 
each extremity separately and combine (under § 4.25) using 
the bilateral factor (§ 4.26), if applicable.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, "[t]he 
regulations do not give past medical reports precedent over 
current findings." Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1999). 

The veteran's aortic occlusive disease and peripheral 
vascular disease is currently evaluated as 40 percent 
disabling on a bilateral basis in application of Note 3 under 
the revised criteria of 38 C.F.R. § 4.104, Diagnostic Code 
7114.  With application of the bilateral factor, the combined 
evaluation for the aortic occlusive disease and peripheral 
vascular disease is 70 percent, effective from July 1, 1995.  

On the basis of the evidence of record, the Board is of the 
opinion that neither a bilateral evaluation in excess of 40 
percent for each lower extremity, nor a combined evaluation 
in excess of 70 percent is warranted for the veteran's 
service-connected aortic occlusive disease and peripheral 
vascular disease.  

Under the old schedular criteria of Diagnostic Code 7114, 
absent amputation of at least one lower extremity, in order 
to qualify for an increased evaluation, there would have to 
be shown persistent coldness of extremity with claudication 
on minimal walking for a 60 percent rating, or a severe form 
with marked circulatory changes such as to produce total 
incapacity or to require house or bed confinement for a 100 
percent rating.  Significantly, coldness of extremity 
(persistent or otherwise), has never been documented on 
objective examination.  Furthermore, neither total 
incapacity, nor house or bed confinement has been shown to 
have resulted from the veteran's service-connected aortic 
occlusive disease and peripheral vascular disease.  The 
veteran is clearly able to ambulate.  

Under the revised criteria, effective January 18, 1998, in 
order for the veteran's service-connected aortic occlusive 
disease and peripheral vascular disease to qualify for 
bilateral evaluation in excess of 40 percent for each lower 
extremity, or a combined evaluation in excess of 70 percent, 
there would have to be shown in at least one lower extremity 
(assuming for the sake of analysis that the other lower 
extremity qualifies for the existing 40 percent rating), 
claudication on walking less than 25 yards on a level grade 
at 2 miles per hour, and; either persistent coldness of the 
extremity or ankle/brachial index of 0.5 or less (for a 60 
percent rating to be combined); or ischemic limb pain at 
rest, and; either deep ischemic ulcers or ankle/brachial 
index of 0.4 or less (for a 100 percent rating to be 
combined).  As noted above, persistent coldness of the lower 
extremity has never been documented.  Significantly, in May 
1998, the veteran was able to walk for six minutes without 
claudication being noted.  Moreover, throughout that 
examination, the veteran's ankle brachial index for either 
lower extremity was never less than .74.  Further, deep 
ischemic ulcers have not been documented in the veteran's 
lower extremities.  

The current disability evaluation assigned to the veteran's 
service-connected aortic occlusive disease and peripheral 
vascular disease is consistent with the May 1998 and October 
1999 VA examination assessments.  In each case, the veteran's 
arterial occlusive disease, particularly in terms of 
claudication, was described as mild.  In fact, the examiner 
opined that it did not represent a disability.  Although 
"very significant claudication" and pain following short 
ambulation was found on VA arteries and veins examination in 
June 2000, the examiner attributed the likely cause of the 
pain to the veteran's diabetic neuropathy.  

The Board concludes that the preponderance of the evidence is 
against a bilateral evaluation in excess of 40 percent for 
each lower extremity, and/or a combined evaluation in excess 
of 70 percent, for the veteran's service-connected aortic 
occlusive disease and peripheral vascular disease under 
either the old or revised schedular criteria of Diagnostic 
Code 7114.  

Additional Matters

The Board has considered rating the veteran's aortic 
occlusive disease and peripheral vascular disease on an 
extraschedular basis under the provisions of 38 C.F.R. § 
3.321(b)(1), which permits adjusting a rating in an 
exceptional or unusual case where application of the 
schedular criteria are impractical.  In this case, the 
pertinent evidence of record does not show that the veteran 
has been hospitalized frequently for his aortic occlusive 
disease and peripheral vascular disease.  In addition, it 
does not show that these disabilities have caused a marked 
interference with employment.  Once again, the effect of 
these diseases has more often been described as mild 
following pertinent examinations.  Thus, the evidence 
reflects that the overall disability picture does not rise to 
a level which would warrant evaluations in excess of the 
above-discussed assigned ratings for aortic occlusive disease 
and peripheral vascular disease.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 3.321(b)(1).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but no 
section provides a basis on which to assign higher disability 
evaluations than those set forth above.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
aortic occlusive disease and peripheral vascular disease of 
the right lower extremity, is denied.

Entitlement to an evaluation in excess of 40 percent for 
aortic occlusive disease and peripheral vascular disease of 
the left lower extremity, is denied.


REMAND

The fundamental questions at issue are whether the veteran 
has a psychiatric disorder, and if so, its etiology.  In 
pursuit of the answer to those questions, the Board's June 
2000 remand had requested that the veteran undergo a VA 
psychiatric examination.  It was requested that the VA 
examiner review the medical evidence of record, and provide 
an opinion as to whether any psychiatric disorder found was 
caused or aggravated by the veteran's service-connected 
disorders.  

Although the veteran was afforded a VA psychiatric 
examination in June 2000, the report of that examination 
failed to respond to the specific questions posed in the 
Board's June 2000 remand.  The examiner first noted, by 
history, that anxiety and dysthymia had been diagnosed in the 
veteran, for which he had been prescribed Trazodone and 
Lorazepam.  The examiner stated that when the veteran takes 
those medications, he experiences no psychiatric symptoms.  
The examining psychiatrist concluded that the veteran did not 
demonstrate symptoms of mental illness, but then noted that 
the veteran regularly takes medication that keeps him from 
becoming anxious.  This assessment does not rule out the 
possibility that the veteran has a psychiatric disorder that 
has symptoms of anxiety that are controlled by medication.  

Essentially, the examiner did not render a definitive opinion 
regarding whether the veteran may have a current psychiatric 
disorder, and if so, whether it could be etiologically 
related to service.  The Board is restrained by Court 
precedent from proceeding without the RO having followed all 
of the Board's own directives.  38 C.F.R. § 19.31 (2000); 
Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the 
Board is compelled to remand the matter for additional 
information from the examiner who has previously examined the 
veteran, or if that examiner is not available, an additional 
examination consistent with the directives posed in the 
Board's prior remand.

Finally, it is noted that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, essentially eliminating a prior prohibition 
against VA's assistance to a veteran in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 1991 and Supp. 2001)).  
In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In view of the foregoing, the Board finds that additional 
assistance to include an additional medical opinion is 
required in order to obtain, to the extent possible, a well-
reasoned assessment of the probability that the veteran has a 
psychiatric disorder, and if so, the probability that it is 
related to either any service-connected disorder, or any 
events or occurrences from service.  

This case is therefore REMANDED for the following:

1.  The veteran should be afforded the 
opportunity to submit any additional 
evidence, which may support his 
contentions that he has a psychiatric 
disorder that is related to a service-
connected disorder or to service.  Any 
evidence received from the veteran should 
be made part of the claims folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 1991 and Supp. 2001)) are fully 
complied with and satisfied. 

3.  The RO also should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims since service.  After any 
necessary authorization for release of 
medical information is secured from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified by the veteran.  All attempts 
made should be documented in the 
veteran's claims folder..

4.  Thereafter, the RO should arrange for 
a review of the June 2000 psychiatric 
examination report by the psychiatrist 
who conducted the June 2000 examination, 
pursuant to the Board's June 2000 remand.  
The examiner should be asked to address 
the questions and issues pointed out to 
be deficiencies herein, and provide all 
of the opinions that were requested in 
the June 2000 remand.  The examiner 
should be asked to state whether the 
complete claims file has now been 
reviewed, including any evidence 
associated with the claims file since the 
time of the June 2000 examination.  

If the psychiatrist who conducted the 
June 2000 examination is not available or 
is unable or unwilling to provide the 
requested opinions, the veteran should be 
scheduled for a second psychiatric 
examination in order to determine the 
current nature and extent and probable 
etiology of any psychiatric disorder, if 
found.  In a comprehensive report, and 
after review of the veteran's history, 
complaints, and pertinent data from the 
claims folder, the examiner should 
comment on the following questions:  

(a) Upon reviewing the medical evidence 
of record, to the extent possible, 
provide an opinion as to whether it is at 
least as likely than not that the veteran 
has a psychiatric disorder.  If the 
evidence fails to support findings 
indicative of a psychiatric disorder, 
please so state.  

(b) Based upon the medical evidence of 
record, provide an opinion as to whether 
it is at least as likely than not that 
any current psychiatric disorder found is 
etiologically related or has been 
aggravated by any service-connected 
disorder, or by any event in service.  If 
not, please render a medical opinion as 
to the most likely etiology of the 
disease.  

All reasons for any conclusions reached 
should be discussed and the veteran's 
claims folder must be made available to 
the examiner for review.  

5.  The RO should then review the 
veteran's claim and should adjudicate the 
issue of entitlement to service 
connection for a psychiatric disorder.  
All pertinent law, regulations and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
requisite time to respond should be 
allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 



